Name: Council Regulation (EEC) No 1227/89 of 3 May 1989 fixing the production target price, the production aid and the intervention price for olive oil for the 1989/90 marketing year
 Type: Regulation
 Subject Matter: economic policy;  prices;  processed agricultural produce
 Date Published: nan

 No L 128 / 18 Official Journal of the European Communities 11 . 5 . 89 COUNCIL REGULATION (EEC) No 1227/89 of 3 May 1989 fixing the production target price , the production aid and the intervention price for olive oil for the 1989 /90 marketing year Whereas , as a result of the application of Articles 68 and 236 of the Act of Accession , the intervention price for olive oil in Spain and Portugal differs from the common prices ; whereas , after the adjustment of the 'acquis communautaire' with relation to vegetable oils and fats , the detailed rules for the alignment of intervention prices for olive oil applicable in Spain and Portugal are those set out in the second indents of Article 92 (2) and of Article 290 (2 ) of the Act of Accession ; Whereas Articles 95 and 293 of the Act of Accession provide for the granting of Community aid for the production of olive oil in Spain and in Portugal ; whereas, pursuant to Articles 79 and 246 of that Act , the amounts of the Community aid in Spain and Portugal should be aligned on the common aid at the beginning of the marketing year ; whereas the rules on this alignment result in the Spanish and Portuguese aid rates shown below; Whereas the production target price and the intervention price are fixed for a specific standard quality ; whereas the reasons which led to the determination of the standard quality for the 1981 / 82 marketing year are still valid ; whereas that standard quality should therefore remain unchanged; Whereas , under Article 5 (4 ) of Regulation No 136 / 66 /EEC, a percentage of the production earmarked for producers may be allocated to the financing of regional measures to improve the quality of olive oil production; whereas such measures are necessary in certain production regions ; whereas some of the said aid should therefore be allocated to the financing of such measures ; Whereas, in accordance with Article 20 (d ) ( 1 ) of Regulation No 136/66 /EEC the percentage of the production aid which may be withheld for recognized organizations of olive oil producers or associations thereof should be so fixed that the resulting amount helps to finance the expenditure incurred in the work done pursuant to Articles 5 ( 3 ) and 20c of that Regulation; whereas that percentage should be set at a level which enables foreseeable expenditure in the 1989 / 90 marketing year to be covered , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 89 ( 1 ), 92 (3 ), 234 (2 ) and 290 ( 3 ) thereof, Having regard to Council Regulation No 136 / 66 /EEC of22 September 1966 on the common organization of the market in oils and fats ( 1 ), as last amended by Regulation (EEC) No 1225 / 89 ( 2 ), and in particular Articles 4 (4 ) and 5 ( 1 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament (4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas , when the production target price for olive oil is fixed , account should be taken of the objectives of the common agricultural policy and of the contribution which the Community desires to make to the harmonious development of world trade; whereas the objectives of the common agricultural policy are , in particular, to ensure a fair standard of living for the agricultural community , to ensure that supplies are available and that they reach consumers at reasonable prices ; Whereas the target price referred to above must be fixed in accordance with the criteria laid down in Articles 4 and 6 of Regulation No 136 / 66 /EEC; Whereas , if the producer is to receive a fair income, production aid must be fixed in the light of the impact which the consumption aid has on part only of the production; Whereas the intervention price must be fixed in accordance with the criteria laid down in Article 8 of Regulation No 136 / 66 /EEC; HAS ADOPTED THIS REGULATION: 0 ) OJ No 172 , 30 . 9 . 1966 , p . 3025 /66 . Article 1 For the 1989 /90 marketing year , the production target price , the production aid and the intervention price for olive oil shall be as follows: ( 2 ) See page 15 of this Official Journal . ( 3 ) OJ No C 82 , 3 . 4 . 1989 , p. 16 . ( 4 ) OJ No C 120 , 16 . 5 . 1989 . ( s ) Opinion delivered on 31 March 1989 (not yet published in the Official Journal ). ( a ) production target price : ECU 322,56 per 100 kg; 11 . 5 . 89 Official Journal of the European Communities No L 128 / 19 Article 3 For the 1989 / 90 marketing year , 2% of the production aid earmarked for olive oil producers shall be allocated to the financing of specific measures to improve the quality of olive oil in each producer Member State . (b) production aid :  for Spain : ECU 33,36 per 100 kg,  for Portugal : ECU 28,38 per 100 kg,  for the Community of Ten: ECU 70,95 per 100 kg; (c) production aid for growers whose average production is less than 400 kilograms of olive oil per year :  for Spain : ECU 36,91 per 100 kg,  for Portugal : ECU 31,93 per 100 kg,  for the Community of Ten: ECU 81,76 per 100 kg; Article 4 For the 1989 / 90 marketing year , the percentage of the production aid which may be withheld pursuant to Article 20d ( 1 ) of Regulation No 136 /66 /EEC for organizations of olive oil producers or associations thereof recognized under the said Regulation shall be 1 ,5 % . (d ) intervention price :  for Spain : ECU 165,21 per 100 kg,  for Portugal : ECU 205,87 per 100 kg,  for the Community of Ten: ECU 216,24 per 100 kg . Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 November 1989 . Article 2 The prices specified in Article 1 shall relate to ordinary virgin olive oil with a free fatty acid content, expressed as oleic acid , of 3,3 grams per 100 grams . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 May 1989 . For the Council The President P. SOLBES